Citation Nr: 0017257	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  94-26 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for multiple burn scars, 
currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to December 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Waco Regional Office (RO) October 1992 rating 
decision which denied a rating in excess of 30 percent for 
the service-connected burn scars.

In November 1996, the case was remanded to the RO for 
additional development of the evidence.  By RO decision in 
November 1999, service connection was granted for psoriasis 
of the palm of the right hand, secondary to the service-
connected right hand burn scar, and a 10 percent rating was 
assigned.  As adequacy of the rating assigned for psoriasis 
is not on appeal, the claim of increased rating for multiple 
scars excludes impairment from psoriasis of the right hand.


FINDING OF FACT

The veteran's service-connected burn scars are manifested by 
superficial and faint scars on his thighs, chest, and penis, 
and more prominent and symptomatic scars on the palms of his 
hands; there is no indication that the affected areas exceed 
an area of one square foot.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
multiple burn scars have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7801 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's increased rating claim is well grounded as it 
is capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on his assertion that 
impairment resulting from his service-connected burn scars 
has increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992).  Once determined that a claim is well 
grounded, VA has a duty to assist in developing evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed, and that VA has satisfied its duty to assist.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (1999).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 
38 C.F.R. § 4.25 unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.

Service connection for multiple burn scars (involving the 
hands, thighs, chest, and penis) was granted by RO rating 
decision in September 1956, and a 30 percent rating was 
assigned.  That decision was based on the veteran's service 
medical records showing that he sustained first and second 
degree burns on various parts of his body in March 1944, and 
post service clinical evidence documenting impairment from 
residual scarring.

On VA medical examination in August 1961, it was indicated 
that the veteran's burn scars involving the hands, thighs, 
chest, penis, and the left foot were productive of 
discomfort, itching, tenderness, sensitivity to cold weather, 
and cramping of the fingers of the hands.

VA medical records from May 1982 to April 1983, and from 
December 1991 to June 1992, document treatment for symptoms 
and impairment unrelated to the service-connected burn scars.

On VA medical examination in September 1992, superficial or 
grade I burn scars were noted by the examiner on the 
veteran's hands, forearms, and left chest region, grade II 
scars in the left gluteal region and left thigh, and no 
residual scars on the penis; there was no evidence of any 
residual contractures, hypertrophy, or keloid formation; on 
the left hand palm there was a Dupuytren contracture forming, 
but the examiner indicated it was unrelated to the burns.  
Multiple burn scars on hands, chest, thigh, and penis were 
diagnosed.

At a July 1993 RO hearing, the veteran testified that 
impairment from his burn scars involved primarily his hands, 
as the other areas were healed and not productive of 
impairment; reportedly, he experienced weakness, pain, 
discomfort, burning sensation, and cracking of the skin on 
his hands, interfering with his ability to engage in physical 
activity.  

On VA medical examination in August 1993, it was indicated 
that the scars on the veteran's hands involved the palmar 
surfaces; the hands were excoriated, cracked, and 
"extremely" dry; reportedly, he used various oils and 
creams to keep the hands moist.  He reported that he was 
unable to wear gloves because of the excoriation, and that he 
experienced pain whenever he tried to perform physical 
activity with the hands.  The examiner indicated that, rather 
than describing the nature and extent of the scarring, 
photographs depicting the hands would be included (color 
photographs are of record and they depict dry, cracked, and 
scarred hands, primarily the palms).  The diagnosis was 
multiple burn scars involving the hands, thighs, chest, and 
penis, with no particular complaints except for the hands 
which were described as "badly excoriated and extremely 
painful."

On VA neurological examination in January 1997, reflecting a 
review of the claims file, the veteran reported discomfort 
and occasional pain in the areas of his burn scarring.  On 
examination, the right palm scars were "very visible;" he 
could feel touch and sensation, but the area was painful; on 
the left hand, the scars were described by the examiner as 
"not so bad;" they were noted to be superficial, but 
Dupuytren's contraction was "strongly" noted and there was 
evidence of pain; the scars on other parts of his body were 
described as very superficial and just faintly visible; 
general neurological examination was "well within normal 
limits."  The examiner indicated that the right hands scars 
were "somewhat unsightly" but the rest of the scars were 
"not too bad looking."  Mild, grade I, superficial residual 
burn scars, somewhat more pronounced over the right palm, 
were diagnosed.

On VA medical examination of the scars in January 1997, it 
was indicated that the "real problem" involved palmar 
psoriasis with thick plaque and fissuring at the veteran's 
right hand; the other burn scars were described as no 
problem.  Color photographs depicting the veteran's hands 
show an extensive area of cracking, fissuring, and dry skin 
involving the right hand palm.  

VA medical records from October 1991 to March 1997 document 
intermittent treatment for symptoms including occasional 
treatment for the veteran's hands scarring, manifested by 
itching, cracking of the skin, and dryness (increasing in hot 
weather and when performing physical activity).  

Currently, the veteran's service-connected multiple burn 
scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 
7801, third degree burn scars, and a 30 percent rating is 
assigned consistent with evidence of scars over an area or 
areas exceeding one-half square foot (0.05 square meters).  
If the affected area or areas exceed one square foot (0.1 
square meters), a 40 percent rating will be assigned under 
the same Code.  Note 2 to Code 7801 provides that rating for 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined.

As indicated above, by RO rating decision in November 1999, 
service connection was granted for right hand psoriasis and a 
separate disability rating of 10 percent was assigned under 
Code 7816; impairment from his service-connected right hand 
psoriasis is not a subject of this appeal.  

Based on the entire evidence of record, the Board finds that 
a rating in excess of the currently assigned 30 percent for 
the service-connected multiple burn scars is unwarranted.  
The record clearly shows that the veteran sustained burns on 
various parts of his body during his World War II service, 
resulting in permanent residual scarring.  The evidence also 
indicates that the scarring has gradually healed over the 
years and now primarily affects his hands (as supported by 
color photographs identified above); scars involving the 
other areas of the body are shown to be healed, superficial, 
and asymptomatic.  At the July 1993 hearing, the veteran 
indicated that only the scarring involving his hands was 
bothersome, and his testimony is supported by the entirety of 
the clinical evidence of record describing the scars as mild, 
superficial and faint (except his right hand is described as 
only somewhat more pronounced); impairment from the scarring 
overall is not shown, nor does it appear to require frequent 
or extensive medical treatment.  It has not been suggested by 
or on behalf of the veteran (nor has it been shown on VA 
medical examination) that the area affected by the burn scars 
exceeds an area of one square foot so as to warrant a 40 
percent rating under Code 7801.

As indicated above, Note 2 to Code 7801 provides that 
separate ratings may be assigned, and the ratings combined, 
for third degree burn scars that affect widely separated 
areas.  In this case, the service-connected scarring involves 
such widely separated areas, including the hands, thighs, 
chest, and penis.  Yet, only the scar of the right hand 
appears from descriptions and photographs of record to be at 
all prominent and symptomatic (as discussed above, a separate 
10 percent rating for the right hand psoriasis was assigned 
by the RO in November 1999); thus, separate ratings for all 
of the service-connected scars would not warrant an overall 
rating greater than the currently assigned 30 percent under 
Code 7801 (which has been in effect since 1956 and is 
currently protected from reduction under 38 U.S.C.A. § 110).  
See Code 7802, second degree burn scars involving an area of 
about one square foot may be rated 10 percent disabling; Code 
7803, superficial, poorly nourished and repeatedly ulcerating 
scars are to be rated 10 percent disabling; and Code 7804, 
superficial scars which are tender and painful on objective 
demonstration are to be rated 10 percent disabling.

It is noted that Code 7805 provides that "other" scars may 
be rated based on limitation of function of the part 
affected.  In this case, a separate rating for the veteran's 
service-connected burn scars by application of Code 7805 
would violate the antipyramiding provision of 38 C.F.R. 
§ 4.14, as the impairment from the burn scarring is now at a 
protected, 30 percent rating under Code 7801.  Likewise, to 
include the psoriatic manifestations including right palm 
fissuring in the rating of his right hand burn scar would 
amount to a duplicative, overlapping which is prohibited as 
pyramiding under 38 C.F.R. § 4.14 (1999).  

The evidence of record does not reveal that the veteran's 
service-connected burn scars cause him unusual or exceptional 
hardship such as to warrant application of 38 C.F.R. 
§ 3.321(b)(1) (1999).  He receives only infrequent medical 
treatment associated with the disability, and he is not shown 
to have required frequent periods of hospitalization due to 
his burn scarring.  The evidence of record, taken as a whole, 
does not show that the service-connected scarring currently 
causes him exceptional hardship.  The rating of disabilities 
is based on average impairment of earning capacity in a civil 
occupation.  38 U.S.C.A. § 1155.  The basis for an assignment 
of a disability rating, therefore, is the interference with 
average civil employment.  In cases such as this, where there 
is no evidence of an unusual disability picture associated 
with the pertinent disability, application of 38 C.F.R. 
§ 3.321(b)(1) in lieu of the regular rating criteria is 
deemed inappropriate.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1999) are 
inapplicable.


ORDER

A rating in excess of 30 percent for multiple burn scars is 
denied.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



